         Case 1:19-cv-00942-TJK Document 10 Filed 06/18/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

EQUITY FORWARD,                              )
                                             )
                              Plaintiff,     )      Civil Action No. 19-cv-00942 (TJK)
                                             )
               v.                            )
                                             )
UNITED STATES DEPARTMENT OF                  )
HEALTH AND HUMAN SERVICES,                   )
                                             )
                              Defendant.     )
                                             )


                                   JOINT STATUS REPORT


       Defendant U.S. Department of Health and Human Services (HHS) and Plaintiff Equity

Forward, by and through undersigned counsel, respectfully request that the Court enter an Order

for a further status report, on or before August 1, 2019. The parties provide the following status

report pursuant to this Court’s May 21, 2019 Minute Order:

       Plaintiff Equity Forward initiated the instant action on April 3, 2019, against Defendant

HHS under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel compliance

with the requirements of the FOIA. Compl., ECF No. 1. Specifically, Equity Forward’s FOIA

request, submitted on March 18, 2018, seeks any written or digital correspondence of spreadsheets

and/or summaries detailing pregnant unaccompanied minors from then-Office of Refugee

Resettlement Director Scott Lloyd from March 1, 2017 through the date of the search. Id. at ¶ 7.

HHS acknowledged receipt of the request on or about March 19, 2018. Id. at ¶ 8.

       Defendant’s search has been completed; however, the agency is assessing whether any

additional searches will be necessary. In addition, to date, the agency has located 379 pages of
          Case 1:19-cv-00942-TJK Document 10 Filed 06/18/19 Page 2 of 2



potentially responsive records, and the agency is working to provide the records without password

barriers. By July 1, 2019, Defendant will provide a timeline for completing that process and when

a production can be made.

       The parties respectfully request that on August 1, 2019, they provide a further status report

updating this Court on the status of the production.


Dated: June 18, 2019                                 Respectfully submitted,

  /s/                                                JESSIE K. LIU
 Khahilia Shaw                                       D.C. Bar No. 472845
 D.C. Bar No. 1616974                                United States Attorney
 (Admitted Pro Hac Vice)
 Cerissa Cafasso                                     DANIEL F. VAN HORN
 D.C. Bar No. 1011003                                D.C. Bar 924092
                                                     Chief, Civil Division
 AMERICAN OVERSIGHT
 1030 15th Street NW, B255                            /s/
 Washington, DC 20005                                RHONDA L. CAMPBELL
 (202) 539-6507                                      D.C. Bar No. 462402
 Khahilia.shaw@americanoversight.org                 Assistant United States Attorney
                                                     555 4th Street, N.W.
 Counsel for Plaintiff                               Washington, D.C. 20530
                                                     (202) 252-2559
                                                     Rhonda.campbell@usdoj.gov

                                                     Counsel for the United States




                                                 2
